DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 18-20 are rejected because applicant fails to limit the term “memory storage device” to include only statutory embodiments. Applicant has provided antecedent basis for the claimed terminology “memory storage device.” However, applicant does not define which forms the claimed storage device may take. The term “memory storage device” is insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition of storage media. Since the applicant fails inclusively and specifically to provide antecedent basis to limit the specific statutory embodiments, “memory storage device” is drawn to non-statutory embodiments such as carrier signal. Therefore, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Applicant is encouraged to amend the claimed terminology to read as --non-transitory memory storage device --.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee) (US 20200053651 A1), in view of Rotem et al. (hereinafter Rotem) (US 20170371401 A1).
As to claim 1, Lee teaches a method, comprising:
detecting, by an Information Handling System (HIS), a presence state of a user [0008: “…collecting environment information at designated intervals; recognizing presence or absence of the user based on the collected environment information”]; and
modifying a configuration of a component of the HIS in response to presence state [0008: “…controlling an operation of the electronic device according to the presence or absence of the user.”].

Lee teaches that the electronic device executes new information and restores execution of applications when the electronic device exits absence mode and enters use ready mode in response to presence of user [0051: “if the user is present within the specific range 410, the electronic device 400 may enter a use ready mode”] [0052: “if entering the use ready mode, the electronic device 400 may restore (re-execute in the background) applications running in the background before entering the absence mode.”]. Rotem teaches entering a turbo mode after a wake up from an idle/low power state to handle a responsiveness workload [0030: “As described herein PCU 138 may be configured to cause direct entry into a maximum performance state after a wake up from an idle or other low power state.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of entering the turbo mode after waking up from idle mode as suggested in Rotem into Lee because they both are directed to method for controlling operation of an electronic device. By incorporating Rotem’s teaching would accelerate the execution of importance application in Lee’s teaching.
As to claim 2, Lee teaches wherein the presence state is selected from the group consisting of: present and absent [0008: “…collecting environment information at designated intervals; recognizing presence or absence of the user based on the collected environment information”].
As to claim 3, Lee in view of Rotem teaches wherein modifying the turbo configuration further comprises: in response to the user being present, enabling a maximum operating frequency for the component; and in response to the user being 
As to claim 4, Rotem teaches wherein enabling the maximum operating frequency further comprises increasing an operating frequency [0131: “PCU 1920 may control P-state control logic 1950 to cause one or more cores to enter into a maximum performance state (e.g., corresponding to a maximum turbo mode frequency.)”].
As to claim 5, Rotem teaches wherein enabling the maximum operating frequency comprises allowing a battery of the IHS to sustain a draw spike [0122: “A second power limit may be set at a higher power level, which is a level higher than the TDP level as may be set based on system limitation such as system power supply or voltage regulator and is referred to herein as a power limit 2 (or PL2). The processor may safely operate at this higher performance level for a shorter time duration such as a given Tau value.”].
As to claim 6, Rotem teaches wherein disabling the maximum operating frequency comprises spreading a turbo event over time [0024: “the processor may be controlled to operate at this maximum performance state for a time limited duration…”] [0121: “controlling higher performance states can occurs in part based on multiple time durations, also referred to herein as Tau values.”].
As to claim 7, Rotem teaches wherein spreading the turbo event over time further comprises maintaining a power draw under a capped value that prevents an internal battery of the IHS from sustaining a draw spike [0121: “A first power limit may be a thermal design power (TDP) level (also referred to as power limit 1 or PL1), which is a long term average power consumption level that the processor is not to exceed (although it may exceed this level for certain time durations).].
As to claim 8, Rotem teaches wherein maintaining the power draw under the capped value further comprises maintaining a power consumption of the IHS under an alternating current (AC) adapter power level [100: “a PMIC 1380 is coupled to SoC 1310 to provide platform-based power management, e.g., based on whether the system is powered by a battery 1390 or AC power via an AC adapter 1395.”].
As to claim 11, Lee teaches wherein the component is selected from the group consisting of: a Central Processing Unit (CPU), a Graphical Processing Unit (GPU), a Field Programmable Gate Array (FPGA), and a storage processor [0028: processor 120]. 
As claims 12-17, they relate to system claims comprising the similar subject matters claimed in claims 1-8. Therefore, they are rejected under the same reasons applied to claims 1-8.
As to claims 18, it relates to storage medium comprising the similar subject matters claimed in claim 1. Therefore, it is rejected under the same reasons applied to claim 1.

Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee) (US 20200053651 A1) in view of Rotem et al. (hereinafter Rotem) (US 20170371401 A1), and further in view of Hou et al. (hereinafter Hou) (US 20170045866 A1).
As to claims 9 and 10, Lee in view of Rotem does not teach wherein the presence state is selected from the group consisting of: near-field, mid-field, and far-field, and wherein modifying the turbo configuration of the component further comprises at least one of: selecting a first maximum turbo frequency in response to the user being 
Hou teaches the operating frequency may be adjusting according to the distance from use. Specifically, Hou teaches that the frequency is higher as the distance gets smaller [0089: “The operating frequency may be adjusted according to the distance from the user based on a reverse correlation. For example, the smaller the distance is, the higher the operating frequency can become, and vice versa.”].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of adjusting frequency based on the distance from user as suggested in Hou into Lee in view of Rotem to enhance user experience.
As to claims 19 and 20, they relate to storage medium comprising the similar subject matters claimed in claims 9 and 10. Therefore, they are rejected under the same reasons applied to claims 9 and 10.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486.  The examiner can normally be reached on M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XUXING CHEN/           Primary Examiner, Art Unit 2187